Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 11, 2000 {People v Williams, 278 AD2d 348, Iv denied 96 NY2d 808, cert denied — US —, 122 S Ct 111), affirming a judgment of the County Court, Westchester County, rendered December 22, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Altman, J. P., Goldstein, H. Miller and Smith, JJ., concur.